Exhibit 10.1

 

NEW HORIZONS WORLDWIDE, INC.

 

SERIES A STOCK PURCHASE AGREEMENT

 

 

DATED AS OF FEBRUARY 7, 2005

 

--------------------------------------------------------------------------------


 

SERIES A STOCK PURCHASE AGREEMENT

 

THIS SERIES A STOCK PURCHASE AGREEMENT (this “Agreement”) is entered into as of
February 7, 2005 by and among New Horizons Worldwide, Inc., a Delaware
corporation (the “Company”), Camden Partners Strategic Fund III, L.P., a
Delaware limited partnership, Camden Partners Strategic Fund III-A, L.P., a
Delaware limited partnership (collectively, “Camden”) and each of the persons
listed on Schedule A hereto, each of which is herein referred to as an
“Investor.”

 

WHEREAS, the Company desires to issue to each Investor, and each Investor
desires to subscribe for and acquire from the Company, an equity interest in the
Company, upon the terms and conditions hereinafter set forth;

 

NOW, THEREFORE, in consideration of the foregoing and of the mutual covenants
and agreements hereinafter set forth, the parties hereto hereby agree as
follows:

 


1.             DEFINITIONS

 

For all purposes of this Agreement, certain capitalized terms specified in
Exhibit A shall have the meanings set forth in that Exhibit A, except as
otherwise expressly provided.

 


2.             SALE AND PURCHASE OF SHARES

 

2.1          Authorization of the Company Stock.

 

The Company has, or before the Closing will have, authorized the sale and
issuance of up to 1,600,000 shares of its Series A Convertible Preferred Stock,
no par value per share (the “Series A Stock”), having the rights, restrictions,
privileges and preferences set forth in the Certificate of Designations, a copy
of which is attached hereto as Exhibit B (the “Certificate”).  The Company has,
or on or before the Closing will have, designated the terms of the Series A
Stock by filing the Certificate with the Secretary of State of the State of
Delaware.

 

2.2          Sale and Purchase of Shares

 

On the basis of the representations, warranties and agreements contained herein,
and subject to the terms and conditions hereof, the Company agrees to sell and
issue to each Investor, and each Investor agrees, severally and not jointly, to
purchase from the Company on the Closing Date, that number of shares of the
Company’s Series A Stock set forth opposite the Investor’s name on Schedule A,
at a purchase price of $3.75 per share (the “Purchase Price”).  The Company’s
agreement with each Investor is a separate agreement, and the sale of the
Series A Stock to each Investor is a separate sale.

 

2.3          Closing

 

The closing of the sale and purchase of the Series A Stock (the “Closing”) shall
take place at the offices of Hogan & Hartson L.L.P., 111 South Calvert Street,
Suite 1600,

 

--------------------------------------------------------------------------------


 

Baltimore, Maryland 21202, at 10:00 a.m., Baltimore time, on the date hereof or
at such other location, date and time as may be agreed upon between the Company
and Camden in its capacity as agent for the Investors (the “Closing Date”).  At
the Closing, the Company shall issue and deliver to the Investors stock
certificates in definitive form, registered in the name of each Investor,
representing the Series A Stock being purchased by each Investor as set forth on
Schedule A.  As payment in full for the shares of Series A Stock  being
purchased by it at the Closing, and against delivery of the stock certificate or
certificates, on the Closing, each Investor shall deliver to the Company by wire
transfer of immediately available funds, the amount set forth under the heading
“Purchase Price Payable at Closing” on Schedule A.  In the event that Camden
reallocates the “Shares to be Purchased at Closing” after the Closing, upon
written notice of the reallocation, the Company agrees to amend Schedule A to
reflect such reallocation.

 


3.             REPRESENTATIONS AND WARRANTIES OF THE COMPANY

 

The Company hereby represents and warrants to each Investor as follows:

 

3.1          Organization and Standing

 

The Company is a corporation duly organized, validly existing and in good
standing under the laws of the State of Delaware, and has all requisite
corporate power and authority to own, operate and lease its Assets, to carry on
its business as currently conducted, to execute, deliver and perform its
obligations under this Agreement, the Registration Rights Agreement, the
Stockholders’ Agreement and the Restated Certificate of Incorporation
(collectively, the “Company Agreements”).  The Company is duly qualified to
conduct its business, and is in good standing, in each jurisdiction in which the
nature of the business conducted by the Company or the character of the Assets
owned, leased or otherwise held by it makes any such qualification necessary,
except where the failure to be so qualified would not have a Material Adverse
Effect.

 

3.2          Subsidiaries

 

Except as set forth on Schedule 3.2, the Company has no subsidiaries and no
equity investment or other interest in, nor has the Company made advances or
loans to, any corporation, association, partnership, joint venture or other
entity.  Each subsidiary listed on Schedule 3.2  (the “Subsidiaries”) has been
duly organized, is validly existing and in good standing under the laws of the
jurisdiction of its organization, has all requisite corporate power and
authority to own and operate its properties, to lease the properties it operates
as lessee and to conduct the business in which it is engaged, and is duly
qualified to transact business and is in good standing under the laws of the
jurisdiction in which the conduct of its business or the nature of its
properties requires such qualification except where the failure to be so
qualified or in good standing would not reasonably be expected to have a
Material Adverse Effect.  Except as disclosed on Schedule 3.2, all of the issued
and outstanding stock (or equivalent interests) of each Subsidiary set forth on
Schedule 3.2 has been duly authorized and validly issued, is fully paid and
non-assessable and is owned by the Company free and clear of any Encumbrances
and there are no rights, options or warrants outstanding or other agreements to
acquire shares of stock (or equivalent interests) of such Subsidiary.

 

2

--------------------------------------------------------------------------------


 

3.3          Capitalization

 

As of the date hereof, the authorized capital stock of the Company consists of
(x) 22,000,000 shares of Common Stock, of which as of the date hereof,
10,451,658 shares are issued and outstanding, 2,372,500 shares are reserved for
issuance pursuant to the Company’s employee incentive plans and other options
outstanding, and (y) 2,000,000 shares of preferred stock, of which 2,000,000 are
designated as Series A Stock of which as of the date hereof, none are issued and
outstanding.  All of such outstanding shares have been, or upon issuance will
be, validly issued and are fully paid and nonassessable.  Except as set forth on
Schedule 3.3: (i) no shares of the Company’s capital stock are subject to
preemptive rights or any other similar rights or any liens or encumbrances
suffered or permitted by the Company; (ii) there are no outstanding options,
warrants, scrip, rights to subscribe to, calls or commitments of any character
whatsoever relating to, or securities or rights convertible into, or exercisable
or exchangeable for, any shares of capital stock of the Company or any of its
Subsidiaries, or contracts, commitments, understandings or arrangements by which
the Company or any of its Subsidiaries is or may become bound to issue
additional shares of capital stock of the Company or any of its Subsidiaries or
options, warrants, scrip, rights to subscribe to, calls or commitments of any
character whatsoever relating to, or securities or rights convertible into, or
exercisable or exchangeable for, any shares of capital stock of the Company or
any of its Subsidiaries; (iii) there are no outstanding debt securities, notes,
credit agreements, credit facilities or other agreements, documents or
instruments evidencing Indebtedness of the Company or any of its Subsidiaries or
by which the Company or any of its Subsidiaries is or may become bound;
(iv) there are no financing statements securing obligations in any material
amounts, either singly or in the aggregate, filed in connection with the
Company; (v) there are no agreements or arrangements under which the Company or
any of its Subsidiaries is obligated to register the sale of any of their
securities under the Securities Act (except the Registration Rights Agreement);
(vi) there are no outstanding securities or instruments of the Company or any of
its Subsidiaries which contain any redemption or similar provisions, and there
are no contracts, commitments, understandings or arrangements by which the
Company or any of its Subsidiaries is or may become bound to redeem a security
of the Company or any of its Subsidiaries; (vii) there are no securities or
instruments containing anti-dilution or similar provisions that will be
triggered by the issuance of the Series A Stock;  and (viii) the Company does
not have any stock appreciation rights or “phantom stock” plans or agreements or
any similar plan or agreement.  The Company has Furnished to each Investor true,
correct and complete copies of the Company’s Restated Certificate of
Incorporation, as amended and as in effect on the date hereof (the “Certificate
of Incorporation”), and the Company’s Amended and Restated Bylaws, as amended
and as in effect on the date hereof (the “Bylaws”), and the terms of all
securities convertible into, or exercisable or exchangeable for, Common Stock
and the material rights of the holders thereof in respect thereto.

 

3.4          SEC Reports; Financial Statements

 

(a)           The Company has timely filed all SEC Reports.  Each SEC Report
complied in all material respects with the applicable requirements of the
Securities Act or the Exchange Act, as applicable, and did not contain any
untrue statement of material fact or omit to state a material fact required to
be stated therein or necessary in order to make the statements in the SEC
Reports, in light of the circumstances under which they were made, not
misleading.

 

3

--------------------------------------------------------------------------------


 

Each of the Company’s financial statements (including, in each case with respect
to audited financial statements, any related notes) contained in the SEC Reports
complied as to form in all material respects with applicable  accounting
requirements and the published rules and regulations of the Commission with
respect thereto, was prepared in accordance with GAAP applied on a consistent
basis throughout the periods involved (except, with respect to audited financial
statements, as may be indicated in the notes to such financial statements) and
fairly presented the consolidated financial position of the Company and its
Subsidiaries as of and at the respective date and the results of operations and
cash flows for the periods indicated, except that unaudited financial statements
were subject to normal and recurring year-end adjustments which were not or are
not expected to be material in amount or effect and the absence of footnote
disclosure.  The Company has Furnished to each Investor or its respective
representatives true, correct and complete copies of the SEC Reports not
available on the EDGAR system.

 

(b)           Since September 30, 2004, except as set forth on Schedule 3.4(b)
or as described in the SEC Reports filed with the Commission prior to the date
hereof or as otherwise publicly disclosed by press release prior to the date
hereof, (i) each of the Company and its Subsidiaries has operated in the
ordinary course and (ii) there has occurred no fact, event, circumstance or
development that, individually or in the aggregate, has had or would reasonably
be expected to have a Material Adverse Effect.  Since September 30, 2004 and
except as set forth in the SEC Reports or on Schedule 3.4(b), the Company has
not (i) declared or paid any dividends, (ii) sold any assets, individually or in
the aggregate, in excess of $25,000 outside of the Ordinary Course of Business,
or (iii) had capital expenditures, individually or in the aggregate, in excess
of $100,000.  The Company has not taken any steps to seek protection pursuant to
any bankruptcy law nor does the Company have any knowledge or reason to believe
that its creditors intend to initiate involuntary bankruptcy proceedings or any
actual knowledge of any fact which would reasonably lead a creditor to do so. 
The Company is not as of the date hereof, and after giving effect to the
transactions contemplated hereby to occur at the Closing, will not be Insolvent
(as defined below).  For purposes of this Section 3.4, “Insolvent” means (i) the
present fair saleable value of the Company’s assets is less than the amount
required to pay the Company’s total current Indebtedness, (ii) the Company is
unable to pay its debts and liabilities, subordinated, contingent or otherwise,
as such debts and liabilities become absolute and matured, (iii) the Company
intends to incur or believes that it will incur debts that would be beyond its
ability to pay as such debts mature or (iv) the Company has unreasonably small
capital with which to conduct the business in which it is engaged as such
business is now conducted and is proposed to be conducted.

 

3.5          No Undisclosed Liabilities

 

Neither the Company nor any of its Subsidiaries has any material liabilities or
obligations of any nature, whether or not accrued, contingent or otherwise,
except (a) liabilities or obligations disclosed or reserved against in the SEC
Reports filed prior to the date of this Agreement or (b) liabilities or
obligations which arose after the last date of any such SEC Report, in the
Ordinary Course of Business consistent with past practice that, individually or
in the aggregate, have not had, and could not reasonably be expected to have, a
Material Adverse Effect or (c) obligations under contracts and commitments
incurred in the ordinary course of business and not required under generally
accepted accounting principals to be reflected in the financial statements
contained in the SEC Reports, which in both cases individually and in the

 

4

--------------------------------------------------------------------------------


 

aggregate would not have a Material Adverse Effect or (d) liabilities incurred
in connection with or as a result of the transactions contemplated by this
Agreement, or (e) as otherwise set forth on Schedule 3.5 or resulting from
matters expressly addressed elsewhere in this Section 3.

 

3.6          Accounting; Disclosure Controls; Accounts Receivable

 

(a)           Except as set forth in Schedule 3.6(a) or the SEC Reports, the
Company and each Significant Subsidiary maintain a system of internal accounting
controls sufficient to provide reasonable assurance that (i) transactions are
executed in accordance with management’s general or specific authorizations,
(ii) transactions are recorded as necessary to permit preparation of financial
statements in conformity with generally accepted accounting principles and to
maintain asset and liability accountability, (iii) access to assets or
incurrence of liabilities is permitted only in accordance with management’s
general or specific authorization and (iv) the recorded accountability for
assets and liabilities is compared with the existing assets and liabilities at
reasonable intervals and appropriate action is taken with respect to any
difference.

 

(b)           Except as set forth in Schedule 3.6(b) or the SEC Reports, the
Company maintains disclosure controls and procedures (as such term is defined in
Rule 13a-14 under the Exchange Act) that are effective in ensuring that
information required to be disclosed by the Company in the reports that it files
or submits under the Exchange Act is recorded, processed, summarized and
reported, within the time periods specified in the rules and forms of the
Commission, including, without limitation, controls and procedures designed in
to ensure that information required to be disclosed by the Company in the
reports that it files or submits under the Exchange Act is accumulated and
communicated to the Company’s management, including its principal executive
officer or officers and its principal financial officer or officers, as
appropriate, to allow timely decisions regarding required disclosure.

 

(c)           The accounts receivable of the Company shown on the financial
statements included in or incorporated by reference into the SEC Reports, or
thereafter acquired by the Company until the date hereof, have been collected or
are collectible in amounts not less than the amounts thereof carried on the
books of the Company, except to the extent of the allowance for doubtful
accounts shown on such financial statements or as otherwise disclosed in
Schedule 3.6(c).

 

3.7          Taxes

 

(a)           Except as set forth in the SEC Reports, (1) the Company and each
Subsidiary has duly filed (or obtained extensions with respect to) all Tax
Returns required to be filed on or before the Closing with respect to all
applicable Taxes, and (2) no penalties or other charges are or will become due
with respect to any such Tax Returns as the result of the late filing thereof. 
All of the Tax Returns are true and complete in all material respects.  The
Company and each of its Subsidiaries: (i) has paid all Taxes due or claimed to
be due by any taxing authority in connection with any such Tax Returns (without
regard to whether or not such Taxes are shown as due on such Tax Returns); or
(ii) has established in its financial statements adequate reserves (in
conformity with GAAP consistently applied) for the payment of such Taxes.  The
amounts set up as reserves for Taxes on the financial statements are sufficient
for the payment of all unpaid Taxes as of the dates thereof, whether or not such
Taxes are disputed or

 

5

--------------------------------------------------------------------------------


 

are yet due and payable, for or with respect to the period, and for which the
Company or its Subsidiaries may be liable in its own right or as a transferee of
the Assets of, or successor to, any corporation, person, association,
partnership, joint venture or other entity.

 

(b)           The Company and each of its Subsidiaries, either in its own right
or as a transferee, does not have any liability for Taxes payable for or with
respect to any periods prior to and including the Closing in excess of the
amounts actually paid prior to the Closing or reserved for in the financial
statements.

 

(c)           Except as set forth on Schedule 3.7(c) or in the SEC Reports, (i)
there is no action, suit, proceeding, audit, investigation or claim pending or,
to the Knowledge of the Company, threatened in respect of any Taxes for which
the Company or any of its Subsidiaries is or may become liable, nor is any
deficiency or claim for any such Taxes proceeding or, to the Knowledge of the
Company, threatened and (ii) the Company and its Subsidiaries have not consented
to any waivers or extensions of any statute of limitations with respect to the
collection or assessment of any Taxes against the Company or any of its
Subsidiaries.  There is no agreement, waiver or consent providing for an
extension of time with respect to the assessment or collection of any Taxes
against the Company or any of its Subsidiaries and no power of attorney granted
by the Company or any of its Subsidiaries with respect to any tax matters is
currently in force.

 

(d)           Except as set forth on Schedule 3.7(d), the Company has not:
(i) been a partner in a partnership or an owner of an interest in an entity
treated as a partnership for federal income tax purposes; (ii) executed or filed
with the Internal Revenue Service any consent to have the provisions of
Section 341(f) of the Code apply to it; (iii) been subject to Section 999 of the
Code; or (iv) been a party to any agreement relating to the sharing, allocation
or payment of, or indemnity for, Taxes.

 

(e)           The Company has Furnished to each Investor true and complete
copies of all Company Tax Returns and all written communications relating to any
such Company Tax Returns or to any deficiency or claim proposed and/or asserted,
irrespective of the outcome of such matter, but only to the extent such items
relate to tax years (i) which are subject to an audit, investigation,
examination or other proceeding, or (ii) with respect to which the statute of
limitations has not expired.

 

3.8          No Consents

 

Except as set forth on Schedule 3.8 and except for the filing of a Form D with
the Commission and any state securities regulators, no consent, approval,
exemption or authorization of or designation, declaration or filing with any
Governmental Entity on the part of the Company or any Significant Subsidiary is
necessary or required in connection with the execution, delivery and performance
of this Agreement, the offer, sale or issuance of the Series A Stock, or the
consummation of any other transaction contemplated hereby.  All consents and
waivers required from any Person in order to carry out the transactions
contemplated hereby under any contract, lease or agreement to which the Company
or any Significant Subsidiary is a party are set forth on Schedule 3.8, except
those that the failure to make or obtain would not, individually or in the
aggregate, be reasonably likely to have a Material Adverse Effect or prevent,
materially delay or

 

6

--------------------------------------------------------------------------------


 

materially impair the ability of the Company to consummate the transactions
contemplated by this Agreement.  Except as set forth on Schedule 3.8 or in the
SEC Reports, the Company is not in violation of the listing requirements of the
Nasdaq and to the Knowledge of the Company, there are no facts currently in
existence that would reasonably lead to delisting or suspension of the Common
Stock.

 

3.9          Title to Property and Assets; Leases

 

Except for Permitted Encumbrances or as set forth in Schedule 3.9, each of the
Company and its Subsidiaries has good and marketable title, free and clear of
all Encumbrances to all of its Assets, including all real property leased,
subleased or otherwise occupied by the Company and its Subsidiaries.  All leases
to which the Company or any of its Subsidiaries is a party (collectively, the
“Leases”) are valid and binding and in full force and effect, and no material
default (or event which, with the giving of notice or passage of time, or both,
would constitute a material default) by the Company or any of its Subsidiaries,
or to the Knowledge of the Company by any other party thereto, has occurred or
is continuing thereunder which would result in a Material Adverse Effect.  The
Company and its Subsidiaries enjoy a peaceful and undisturbed possession under
all such Leases to which any of them is party as lessee with such exceptions as
do not materially interfere with the use made by the Company or such
Subsidiary.  As used herein, the term “Lease” shall also include subleases or
other occupancy agreements.  The term “lessee” shall also include any sublessee
or other occupant.

 

3.10        Insurance

 

The Company and its Subsidiaries maintain, with reputable insurers, insurance in
such amounts, including deductible arrangements, and of such a character as is
usually maintained by reasonably prudent managers of companies engaged in the
same or similar business.  All policies of title, fire, liability, casualty,
business interruption, workers’ compensation and other forms of insurance
including, but not limited to, directors and officers insurance and key man
insurance, held by the Company and its Subsidiaries, are in full force and
effect in accordance with their terms.  Neither the Company or any of its
Subsidiaries is in default in any material respect under any provisions of any
such policy of insurance and no such Person has received notice of cancellation
of any such insurance.

 

3.11        Intellectual Property

 

(a)           The Company and its Subsidiaries own, or are licensed or otherwise
possess all necessary rights to use, all patents, patent applications, patent
disclosures, trademarks, trade names, service marks, trade dress, copyrights and
any applications therefore, maskworks, schematics, technology, know-how, trade
secrets, inventions, improvements thereto, ideas, algorithms, processes,
computer software programs and applications (source code or object code form)
and tangible or intangible proprietary information or material (“Intellectual
Property”) that are used in the business or products of the Company and its
Subsidiaries.

 

(b)           Set forth on Schedule 3.11 are all (i) patents, patent
applications, registered trademarks, registered copyrights, and maskworks
included in the Intellectual Property that are owned by the Company and its
Subsidiaries, including the jurisdictions, both domestic

 

7

--------------------------------------------------------------------------------


 

and foreign, in which each such item of Intellectual Property has been issued or
registered or in which any application for such issuance and registration has
been filed, and (ii) material licenses, sublicenses and other material
agreements to which the Company or any Subsidiary are a party and pursuant to
which the Company or such Subsidiary is authorized to use any third party
patents, trademarks or copyrights, including software (“Third Party Intellectual
Property Rights”). Other than the Franchise Agreements identified on Schedule
3.18(b) hereto, the Company and its Subsidiaries have not authorized any third
party to use any material Intellectual Property owned by the Company or any
Subsidiary.

 

(c)           The Company and its Subsidiaries have taken all commercially
reasonable actions in all jurisdictions where the Company reasonably believes
such action is appropriate, both domestic and foreign, to register and maintain
the registration of all material Intellectual Property.

 

(d)           To the Knowledge of the Company, (i) there is no unauthorized use,
disclosure, infringement or misappropriation of any Intellectual Property rights
of the Company or any Subsidiary, or any Third Party Intellectual Property
Rights to the extent licensed by or through the Company or any Subsidiary, by
any third party, or (ii) the conduct of the business of the Company and any
Subsidiary does not infringe any patent, trademark, service mark, copyright,
trade secret or other proprietary right of any third party.  There are no
royalties, fees or other payments or compensation payable by the Company or its
Subsidiaries to any Person in excess of $25,000 in any twelve (12) month period
by reason of the Company’s or its Subsidiaries ownership, use, sale or
disposition of Intellectual Property.

 

(e)           The Company is not, nor will it be as a result of the execution
and delivery of this Agreement or the agreements contemplated hereby, or the
performance of its obligations hereunder and thereunder, in breach of any
license, sublicense or other agreement relating to the Intellectual Property,
including Third Party Intellectual Property Rights.

 

(f)            All current officers, employees and material consultants of the
Company and its Subsidiaries have executed and delivered to the Company or the
applicable Subsidiary an agreement regarding assignment to the Company or the
Subsidiary, as appropriate, of any Intellectual Property arising from services
performed for the Company or the Subsidiary  by such Persons.  There is no
Intellectual Property developed by a Stockholder, director, officer, consultant
or employee of the Company that is used in the business of the Company that has
not been transferred to, or is not owned free and clear of any liens or
Encumbrances by, the Company.

 

(g)           The Company has entered into written confidentiality agreements
with all third parties having access to Company-owned confidential Intellectual
Property in connection with the disclosure to, or use or appropriation by, those
third parties, of Intellectual Property owned by the Company.

 

3.12        Compliance with Laws; Regulatory Approvals

 

Except as disclosed in the SEC Reports and except for matters which in the
aggregate would not have a Material Adverse Effect, the operations of the
Company and its

 

8

--------------------------------------------------------------------------------


 

Subsidiaries have been conducted in compliance with all applicable Laws. 
Neither the Company nor any Subsidiary has received written notice of any
material violation (or of any investigation, inspection, audit, or other
proceeding by any Governmental Entity involving allegations of any violation) of
any Law.  Except for matters which in the aggregate, as would not have a
Material Adverse Effect, (a) all Regulatory Approvals required by the Company
and its Subsidiaries to conduct their respective business as now conducted by
them have been obtained and are in full force and effect, (b) the Company and
its Subsidiaries are in compliance with the terms and requirements of such
Regulatory Approvals, and (c) to the Knowledge of the Company, no event has
occurred which constitutes, or with due notice or lapse of time or both may
constitute, a material default by the Company or any Subsidiary under any
Regulatory Approval.  No Regulatory Approvals obtained by the Company will in
any way be affected by, or terminate or lapse by reason of, the transactions
contemplated by this Agreement or any of the other Company Agreements, except
for such Regulatory Approvals as would not, individually or in the aggregate,
have a Material Adverse Effect.  Since January 1, 2001, (i) the Common Stock has
been designated for quotation or listed on the Nasdaq National Market,
(ii) trading in the Common Stock has not been suspended by the Commission or the
Nasdaq National Market and (iii) the Company has received no communication,
written or oral, from the SEC or the Nasdaq National Market regarding the
suspension or delisting of the Common Stock from the Nasdaq National Market.

 

3.13        Litigation; Disputes

 

(a)           Except as set forth in the SEC Reports or on Schedule 3.13(a),
there is no legal action, suit, arbitration or other legal, administrative or
other governmental investigation, inquiry or proceeding pending or, to the
Knowledge of the Company, threatened against the Company or any Subsidiary or
relating to any of the Company Agreements or the contemplated transactions
hereof which, if determined adversely to the Company or any such Subsidiary,
individually or in the aggregate, would reasonably be expected to have a
Material Adverse Effect or would reasonably be expected to prohibit or
materially delay the Closing.  Except as set forth in the SEC Reports or on
Schedule 3.13(a), the Company is not subject to any legal action, suit,
arbitration or other legal, administrative or other governmental investigation,
inquiry or proceeding that, individually or in the aggregate, would reasonably
be expected to have a Material Adverse Effect if determined adversely to the
Company.

 

(b)           The Company is not currently involved in nor reasonably
anticipates any dispute with any of its current or former employees, agents,
brokers, distributors, vendors, customers, business consultants, franchisees,
franchisers, representatives or independent contractors (or any current or
former employees of any of the foregoing persons or entities), which would
reasonably be expected to have a Material Adverse Effect if determined adversely
to the Company.

 

3.14        Labor Relations

 

(a)           The Company and its Subsidiaries have complied and are in
compliance with all Laws relating to employment or the workplace, including,
without limitation, provisions relating to wages, hours, collective bargaining,
safety and health, work authorization, equal employment opportunity,
immigration, withholding, unemployment compensation, worker’s

 

9

--------------------------------------------------------------------------------


 

compensation, employee privacy and right to know except where the failure to be
in such compliance would not have a Material Adverse Effect.  Except as set
forth in the SEC Reports or on Schedule 3.14(a), there are no collective
bargaining agreements, employment agreements between the Company or its
Subsidiaries and any of their employees, or professional service agreements not
terminable at will relating to the business and Assets of the Company or its
Subsidiaries.  The consummation of the transactions contemplated hereby will not
cause the Company or the Investors to incur or suffer any liability relating to,
or obligation to pay, severance, termination or other employment related
payments, including but not limited to benefits or penalties, to any person or
entity.

 

(b)           No executive officer of the Company (as defined in Rule 501(f) of
the Securities Act) has notified the Company that such officer intends to leave
the Company or otherwise terminate such officer’s employment with the Company. 
To the Knowledge of the Company, no executive officer of the Company, is, or is
expected to be, in violation of any material term of any employment contract,
confidentiality, disclosure or proprietary information agreement,
non-competition agreement, or any other contract or agreement or any restrictive
covenant, and the continued employment of each such executive officer does not
subject the Company or any of its Subsidiaries to any liability with respect to
any of the foregoing matters.

 

3.15        Pension and Benefit Plans

 

(a)           Set forth on Schedule 3.15(a), is a list of all Plans or Other
Arrangements.

 

(b)           The Company has Furnished  to each Investor true and complete
copies of each of the following Documents: (i) the Documents setting forth the
terms of each Plan; (ii) all related trust agreements or annuity agreements (and
any other funding Document) for each Plan; (iii) for the three most recent plan
years, all annual reports (Form 5500 series) on each Plan that have been filed
with any governmental agency; (iv) the current summary plan description and
subsequent summaries of material modifications for each Title I Plan; (v) all
DOL opinions on any Plan and all correspondence relating to the request for and
receipt of each opinion; (vi) all correspondence with the PBGC on any Plan; and
(vii) all IRS rulings, opinions or technical advice relating to any Plan and all
correspondence relating to the request for and receipt of each ruling, opinion
or technical advice.  For each Other Arrangement, the Company has Furnished to
each Investor true and complete copies of each policy, Agreement or other
Document setting forth or explaining the terms of the Other Arrangement, all
related trust agreements or other funding Documents (including, without
limitation, insurance contracts, certificates of deposit, money market accounts,
etc.) and all correspondence or other submissions with any governmental agency.

 

(c)           No Plan is a Multiemployer Plan.

 

(d)           No Plan is an ESOP.

 

(e)           No Plan is a Defined Benefit Plan.

 

(f)            The Company and its Subsidiaries has made all contributions and
other payments required by and due under the terms of each Plan and Other
Arrangement.

 

10

--------------------------------------------------------------------------------


 

(g)           Schedule 3.15(g) sets forth a list of all Qualified Plans.  All
Qualified Plans and any related trust agreements or annuity agreements (or any
other funding Document) comply and have complied with ERISA, the Code
(including, without limitation, the requirements for Tax qualification described
in Section 401 thereof), and all other Laws.  The trusts established under such
Plans are exempt from federal income taxes under Section 501(a) of the Code. 
The Company or its Subsidiaries, as applicable, has received determination
letters issued by the IRS with respect to each Qualified Plan, and the Company
has Furnished to each Investor true and complete copies of all such
determination letters and all correspondence relating to the applications
therefore.  All statements made by or on behalf of the Company or its
Subsidiaries to the IRS in connection with applications for determinations with
respect to each Qualified Plan were true and complete when made and continue to
be true and complete.  Nothing has occurred since the date of the most recent
applicable determination letter that would adversely affect the tax-qualified
status of any Qualified Plan.

 

(h)           The Company and its Subsidiaries have complied in all material
respects with all applicable provisions of the Code, ERISA, the National Labor
Relations Act, Title VII of the Civil Rights Act of 1964, the Age Discrimination
in Employment Act, the Fair Labor Standards Act, the Securities Act, the
Securities Exchange Act of 1934, and all other Laws pertaining to the Plans,
Other Arrangements and other employee or employment related benefits, and all
premiums and assessments relating to all Plans or Other Arrangements.  The
Company and its Subsidiaries have no liability for any delinquent contributions
within the meaning of Section 515 of ERISA (including, without limitation,
related attorneys’ fees, costs, liquidated damages and interest) or for any
arrearages of wages.  The Company and its Subsidiaries have no pending unfair
labor practice charges, contract grievances under any collective bargaining
agreement, other administrative charges, claims, grievances or lawsuits before
any court, governmental agency, regulatory body, or arbiter arising under any
Law governing any Plan, and there exist no facts that could give rise to such a
claim.

 

(i)            Schedule 3.15(i) identifies any Plan that covered any current or
former Company or Subsidiary employees that has been terminated within the five
calendar years preceding the date hereof.

 

(j)            No Plan or Other Arrangement, individually or collectively,
provides for any payment by Company or any Subsidiary to any employee or
independent contractor that is not deductible under Section 162(a)(1) or 404 of
the Code or that is an “excess parachute payment” pursuant to Section 280G of
the Code.

 

(k)           No Plan has experienced a “reportable event” (as such term is
defined in Section 4043(b) of ERISA) that is not subject to an administrative or
statutory waiver from the reporting requirement.

 

(l)            No Plan is a “qualified foreign plan” (as such term is defined in
Section 404A(e) of the Code), and no Plan is subject to the Laws of any
jurisdiction other than the United States of America or one of its political
subdivisions.

 

(m)          The Company and its Subsidiaries have timely filed and Company has
Furnished to each Investor true and complete copies of each Form 5330 (Return of
Excise Taxes

 

11

--------------------------------------------------------------------------------


 

Related to Employee Benefit Plans) that the Company filed on any Plan.  The
Company and its Subsidiaries have no liability for Taxes required to be reported
on Form 5330.

 

(o)           All Welfare Plans and the related trusts that are subject to
Section 4980B(f) of the Code and Sections 601 through 609 of ERISA comply with
and have been administered in compliance with the health care
continuation-coverage requirements for tax-favored status under Section 4980B(f)
of the Code and Sections 601 through 609 of ERISA in all material respects.

 

(p)           No Plan promises or provides post-retirement medical, life
insurance or other benefits due now or in the future to current, former or
retired employees of the Company or its Subsidiaries.

 

(q)           The Company and its Subsidiaries have (i) filed or caused to be
filed all returns and reports on the Plans that it is required to file and
(ii) paid or made adequate provision for all fees, interest, penalties,
assessments or deficiencies that have become due pursuant to those returns or
reports or pursuant to any assessment or adjustment that has been made relating
to those returns or reports.  All other fees, interest, penalties and
assessments that are payable by or for the Company or its Subsidiaries have been
timely reported, fully paid and discharged.  There are no unpaid fees,
penalties, interest or assessments due from the Company, its Subsidiaries or
from any other person that are or could become a lien on any Asset of the
Company or its Subsidiaries or could otherwise adversely affect the businesses
or Assets of the Company or its Subsidiaries.  The Company and its Subsidiaries
have collected or withheld all amounts that are required to be collected or
withheld by them to discharge their obligations, and all of those amounts have
been paid to the appropriate governmental agencies or set aside in appropriate
accounts for future payment when due.

 

3.16        Environmental

 

(a)           The Company and each Subsidiary have complied and are in
compliance with, all Environmental Laws except where the failure to be in such
compliance would not have a Material Adverse Effect.

 

(b)           Neither the Company nor any Subsidiary has any liability, known or
unknown, contingent or absolute, under any Environmental Law, nor is Company or
any Subsidiary responsible for any such liability of any other person under any
Environmental Law, whether by contract, by operation of law or otherwise, which
would have a Material Adverse Effect.  There are no facts, circumstances, or
conditions existing, initiated or occurring prior to the Closing Date, which
have or will result in liability to the Company or any Subsidiary under
Environmental Law, which would result in a Material Adverse Effect.  There are
no pending or to the Knowledge of the Company, threatened Environmental Claims.

 

(c)           To the extent required by applicable law, the Company and the
Subsidiaries have been duly issued, and maintain all Environmental Permits
necessary to operate the business or Assets of Company as currently operated.  A
true and complete list of all such Environmental Permits, all of which are valid
and in full force and effect, is set out in the Disclosure Schedule.  The
Company and the Subsidiaries have timely filed applications for all

 

12

--------------------------------------------------------------------------------


 

Environmental Permits.  All of the Environmental Permits listed on the
Disclosure Schedule are transferable and none of the Environmental Permits
require consent, notification, or other action to remain in full force and
effect following consummation of the transactions contemplated hereby.

 

(d)           (i) The Company and its Subsidiaries do not use, have not used in
the past, and have not installed, and to the Company’s Knowledge, no Person uses
currently, has used in the past, or has installed, underground storage tanks for
the management of Hazardous Substances at any Real Property, (ii) the Company
and its Subsidiaries have not installed equipment containing polychlorinated
biphenyls or improvements containing asbestos, and to the Company’s Knowledge,
there is not equipment containing PCBs and no asbestos or toxic mold at any Real
Property; (iii) the Company and its Subsidiaries have not used or constructed
and to the Company’s Knowledge, there is not a dump or landfill at any Real
Property; and (iv) the Company and its Subsidiaries have not Released, and to
the Company’s Knowledge there has been no Release of Hazardous Materials at, on,
under, or from the Real Property.

 

(e)           The Company has Furnished to each Investor copies of all
environmental assessments, reports, audits and other documents in its possession
or under its control that relate to the Real Property, compliance with
Environmental Laws, or  any other real property that the Company or the
Subsidiaries formerly owned, operated, or leased.  To the Company’s Knowledge,
any information the Company or the Subsidiaries has furnished to each Investor
concerning the environmental conditions of the Real Property, prior uses of the
Real Property, and the operations of the Company or the Subsidiaries related to
compliance with Environmental Laws is accurate and complete.

 

(f)            No Real Property, and no property to which Hazardous Materials
originating on or from such properties or the businesses or Assets of the
Company or any Subsidiary has been sent for treatment or disposal, is listed or
proposed to be listed on the National Priorities List or CERCLIS or on any other
governmental database or list of properties that may or do require Remediation
under Environmental Laws.  Neither the Company nor any of its Subsidiaries has
arranged, by contract, agreement, or otherwise, for the transportation, disposal
or treatment of Hazardous Materials at any location such that it is or could be
liable for Remediation of such location pursuant to Environmental Laws.

 

(g)           To the Knowledge of the Company, no Encumbrance in favor of any
person relating to or in connection with any Environmental Claim has been filed
or has attached to the Real Property.

 

(h)           No authorization, notification, recording, filing, consent,
waiting period, Remediation, or approval is required under any Environmental Law
in order to consummate the transaction contemplated hereby.

 

3.17        Transactions with Related Parties

 

Except as set forth in the SEC Reports filed with the Commission prior to the
date hereof or of transactions described on Schedule 3.17, (a) neither the
Company nor any Subsidiary is or has been a party to any transaction or series
of transactions described in Item

 

13

--------------------------------------------------------------------------------


 

404 of Regulation S-K under the Securities Act; provided, however, that for
purposes hereof, reference in such Item 404 to the “registrant” shall be deemed
to be references to the Company or such Subsidiary, as the case may be, and
references to the “beginning of the registrant’s last fiscal year” shall be
deemed to be references to the beginning of the Company’s fiscal year ended
December 31, 2000, and (b) no current or former officer or director of the
Company or any of its Subsidiaries and no Affiliate or associate of any such
current or former officer or director has, directly or indirectly, any interest
in any contract, arrangement or property (real or personal, tangible or
intangible) used by the Company and any such Subsidiary or in their respective
businesses, or in any supplier, distributor or customer of the Company or any
such Subsidiary.

 

3.18        Material Contracts; Franchise Agreements

 

(a)           All of the Company’s Contractual Obligations that are required to
be described in the SEC Reports or to be filed as exhibits thereto are described
in the SEC Reports or are filed as exhibits thereto, as so required.  Neither
the Company nor any of its Subsidiaries nor (to the Knowledge of the Company)
any other party is in breach in any material respect of, or in default in any
material respect under, any of its Contractual Obligations or organizational
documents.

 

(b)           Set forth in the SEC Reports or in Schedule 3.18(b) is a list of
all the Company’s and Subsidiaries franchise agreements and their territory. 
The Company has Furnished to each Investor a copy of each of the franchise
agreements to which the Company or any of its Subsidiaries is a party (the
“Franchise Agreements”) and its current uniform offering circular.  Except as
set forth on Schedule 3.18(b), each of the Franchise Agreements is currently in
effect and no breach or waiver by the Company or any of its Subsidiaries or, to
the Knowledge of the Company, any other party thereto has occurred or is
occurring.

 

3.19        Authorization; No Conflict

 

The Company has all the corporate right, power and authority to enter into this
Agreement and to consummate the transactions contemplated hereby and thereby. 
All corporate action on the part of the Company necessary for the authorization,
execution, delivery and performance of this Agreement by the Company, the
authorization, sale, issuance and delivery of Series A Stock contemplated
hereby, and the performance of the Company’s obligations hereunder has been
taken.  Except as set forth on Schedule 3.19, the issuance and sale of the
Series A Stock contemplated hereby will not give rise to any preemptive rights
or rights of first refusal in existence on the date hereof on behalf of any
person.

 

3.20        Absence of Violation

 

The Company is not in violation of or default in any material respect under, nor
has it breached, any term or provision of its Certificate of Incorporation or
Bylaws or any Contractual Obligation.  Neither the Company, nor to the Knowledge
of the Company, any of its officers, directors, employees or agents (or
stockholders, distributors, representatives or other persons acting on the
express, implied or apparent authority of the Company) have paid, given or
received or have offered or promised to pay, give or receive, any bribe or other
unlawful,

 

14

--------------------------------------------------------------------------------


 

questionable or unusual payment of money or other thing of value, any
extraordinary discount, or any other unlawful or unusual inducement, to or from
any person, business association or governmental official or entity in the
United States or elsewhere in connection with or in furtherance of the business
of the Company (including, without limitation, any offer, payment or promise to
pay money or other thing of value (i) to any foreign official or political party
(or official thereof) for the purposes of influencing any act, decision or
omission in order to assist the Company in obtaining business for or with, or
directing business to, any person, or (ii) to any person, while knowing that all
or a portion of such money or other thing of value will be offered, given or
promised to any such official or party for such purposes).  The business of the
Company is not in any manner dependent upon the making or receipt of such
payments, discounts or other inducements.

 

3.21        Binding Obligation

 

This Agreement constitutes a valid and binding obligation of the Company,
enforceable in accordance with its terms, is in full force and effect and
constitutes a legal, valid and binding obligation of, and is legally enforceable
against, the Company, and each of the Company Agreements, when executed and
delivered in accordance with the provisions hereof, shall be a valid and binding
obligation of the Company, enforceable in accordance with its terms except as
such enforceability may be limited by general principles of equity or to
applicable bankruptcy, insolvency, recognization, moratorium, liquidation or
other similar laws relating, or affecting generally the enforcement of
applicable creditors’ rights and remedies.

 

3.22        Status of Shares

 

The Series A Stock to be issued to each Investor on the Closing Date has been
duly authorized by all necessary corporate action on the part of the Company,
and when issued in accordance with this Agreement, will be validly issued, fully
paid and nonassessable and will be free and clear of all Encumbrances except for
restrictions on transfer under applicable federal and state securities laws and
except as provided in the Company Agreements.  The shares of Common Stock
issuable upon conversion of the Series A Stock issued to each Investor on the
Closing Date have been duly authorized by all necessary corporate action on the
part of the Company and such shares of Common Stock have been validly reserved
for issuance, and upon issuance upon such conversion will be validly issued and
outstanding, fully paid and nonassessable and will be free and clear of all
Encumbrances except for restrictions on transfer under applicable federal and
state securities laws and except as provided in the Company Agreements.

 

3.23        Offering of Shares

 

(a)           Assuming the accuracy of the representations and warranties of
each Investor set forth in Section 4 hereof, the offer and sale of the Series A
Stock to each Investor is exempt from the registration and prospectus delivery
requirements of the Securities Act.  Neither the Company nor anyone acting on
its behalf has taken or will take any action (including, without limitation, any
offering of any securities of the Company under circumstances which would
require the integration of such offering with the offering of the Series A Stock
under the Securities Act and the rules and regulations of the Commission
thereunder) which would subject

 

15

--------------------------------------------------------------------------------


 

the offering, issuance and sale of the Series A Stock to the registration
requirements of the Securities Act.

 

(b)           Neither the Company, nor any of its Affiliates, nor any Person
acting on its or their behalf, has engaged in any form of general solicitation
or general advertising (within the meaning of Regulation D) in connection with
the offer or sale of the Series A Stock.  The Company shall be responsible for
the payment of any placement agent’s fees, financial advisory fees, or brokers’
commissions (other than for persons engaged by any Investor or its investment
advisor) relating to or arising out of the transactions contemplated hereby. 
The Company shall pay, and hold each Investor harmless against, any liability,
loss or expense (including, without limitation, attorney’s fees and
out-of-pocket expenses) arising in connection with any such claim.  The Company
acknowledges that it has engaged The Nassau Group, Inc. and Houlihan Lokey,
Howard & Zurkin jointly as placement agent (the “Agent”) in connection with the
sale of the Series A Stock.  Other than the Agent, the Company has not engaged
any placement agent or other agent in connection with the sale of the
Securities.

 

3.24        Disclosure

 

The Company has Furnished the Investors with all applicable or relevant
documents and information that the Investors have requested in writing.  True
and complete copies of all documents listed in the Schedules to this Agreement
have been Furnished to the Investors.  No representation or warranty of the
Company in this Agreement, as qualified by the Schedules, or the Company
Agreements and no certificate Furnished or to be Furnished to the Investors at
the Closing, contains any untrue statement of a material fact or omits to state
a material fact necessary in order to make the statements contained herein or
therein, in light of the circumstances under which they are made, not
misleading.

 

3.25        Use of Proceeds

 

The Company shall use the proceeds of the sale of Series A Stock for the
acquisition of an accredited post-secondary institution (the “Requested
Acquisition”) and general corporate purposes associated with development of the
business associated with the Requested Acquisition; provided however, that the
Company may use the proceeds of the sale of the Series A Stock to repay
indebtedness under the Company’s Credit Facility, as defined in the Disclosure
Schedules, upon the occurrence and during the continuance of any Event of
Default, as defined in the Credit Facility, and upon the occurrence of the Term
Maturity Date, as defined in the Credit Facility.

 

3.26        Foreign Corrupt Practices

 

Neither the Company, nor any of its Subsidiaries, nor, to the Knowledge of the
Company, any director, officer, agent, employee has, in the course of its
actions for, or on behalf of, the Company (i) used any corporate funds for any
unlawful contribution, gift, entertainment or other unlawful expenses relating
to political activity; (ii) made any direct or indirect unlawful payment to any
foreign or domestic government official or employee from corporate funds;
(iii) violated or is in violation of any provision of the U.S. Foreign Corrupt
Practices Act of 1977,

 

16

--------------------------------------------------------------------------------


 

as amended; or (iv) made any unlawful bribe, rebate, payoff, influence payment,
kickback or other unlawful payment to any foreign or domestic government
official or employee.

 

3.27        Sarbanes-Oxley Act

 

The Company is in compliance with any and all applicable requirements of the
Sarbanes-Oxley Act of 2002 that are effective as of the date hereof, and any and
all applicable rules and regulations promulgated by the Commission thereunder
that are effective as of the date hereof, except where such noncompliance would
not have, individually or in the aggregate, a Material Adverse Effect.

 

3.28        Application of Takeover Protections.

 

The Company has taken all necessary action, if any, in order to render
inapplicable any control share acquisition, business combination, or other
similar anti-takeover provision under the Certificate of Incorporation or the
laws of the State of Delaware which is or could become applicable to any
Investor as a result of the transactions contemplated by this Agreement,
including, without limitation, the Company’s issuance of the Series A Stock and
any Investor’s ownership of the Series A Stock.

 

3.29        Investment Company

 

The Company represents and warrants that it is not an “investment company” or a
company “controlled” by an “investment company,” within the meaning of the
Investment Company Act of 1940, as amended (the “1940 Act”).  In addition, the
Company agrees that it shall not become an “investment company” or a company
“controlled” by an “investment company,” within the meaning of the 1940 Act.  In
the event that the Company breaches the foregoing, the Company shall forthwith
notify the Investors and shall take immediate corrective action to remedy such
breach.

 

3.30        FIRPTA

 

The Company is not a “foreign person” within the meaning of Section 1445 of the
Code.

 

3.31        United States Real Property Holding Corporation

 

The Company is not now and has never been a “United States real property holding
corporation” within the meaning of Code Section 897(c)(2) and any regulations
promulgated thereunder.

 

3.32        No Brokers or Finders

 

Except for the Agent, no agent, broker, finder or investment or commercial
banker or other Person (if any) engaged by or acting on behalf of the Company or
any Subsidiary or Affiliate is or will be entitled to any brokerage or finder’s
or similar fee or other commission as a result of the Company Agreements or the
transactions contemplated hereby.

 

17

--------------------------------------------------------------------------------


 


4.             REPRESENTATIONS AND WARRANTIES OF THE INVESTORS

 

Each Investor hereby, severally and not jointly, represents and warrants to the
Company as to itself as follows:

 

4.1          Organization and Standing

 

Each Investor is duly organized, validly existing and in good standing under the
laws of the state or jurisdiction of its organization and has the full and
unrestricted power and authority to carry on its business as currently
conducted, to enter into this Agreement and to carry out the transactions
contemplated hereby.

 

4.2          Authorization

 

The execution, delivery and performance by each Investor of each Company
Agreement to which it is a party and the transactions contemplated hereby, the
fulfillment of and the compliance with the respective terms and provisions
hereof, and the consummation by each Investor of the transactions contemplated
hereby has been duly authorized (which authorization has not been modified or
rescinded and is in full force and effect), and will not: (a) conflict with, or
violate any provision of, any term or provision of each Investor’s certificate
or agreement of limited partnership or other governing documents or (b) conflict
with, or result in any breach of, or constitute a default under, any Company
Agreement to which each Investor is a party or by which each Investor is bound. 
No other action is necessary for each Investor to enter into each Company
Agreement to which it is a party and to consummate the transactions contemplated
hereby.

 

4.3          Binding Obligation

 

This Agreement constitutes a valid and binding obligation of each Investor,
enforceable in accordance with its terms, except as such enforceability may be
limited by general principles of equity or to applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation and other similar laws relating, or
affecting generally the enforcement of applicable creditors’ rights and
remedies.  Each Company Agreement to be executed by each Investor pursuant
hereto, when executed and delivered in accordance with the provisions hereof,
shall be a valid and binding obligation of each Investor, enforceable in
accordance with its terms..

 

4.4          No Registration Under the Securities Act

 

Each Investor understands that the Series A Stock to be purchased by it pursuant
to the terms of this Agreement and the Common Stock of the Company into which
the Series A Stock is convertible (collectively, the “Securities”) have not been
registered under the Securities Act or any state securities law and will be
issued, in reliance upon exemptions contained in the Securities Act or
interpretations thereof and in the applicable state securities laws, and cannot
be offered for sale, sold or otherwise transferred unless the Securities are so
registered or qualify for exemption from registration under the Securities Act.

 

18

--------------------------------------------------------------------------------


 

4.5          Acquisition for Investment

 

The Securities are being acquired under this Agreement by each Investor in good
faith solely for its own account, for investment and not with a view toward
resale or other distribution within the meaning of the Securities Act.  The
Securities will not be offered for sale, sold or otherwise transferred by each
Investor without either registration or exemption from registration under the
Securities Act and any applicable state securities laws.

 

4.6          Evaluation of Merits and Risks of Investment

 

Each Investor has such knowledge and experience in financial and business
matters such that is it capable of evaluating the merits and risks of its
investment in the Securities being acquired hereunder.  Each Investor is an
“accredited investor” within the meaning of Rule 501(a) under the Securities
Act.  Each Investor understands and is able to bear any economic risks
associated with such investment (including, without limitation, the necessity of
holding the Securities for an indefinite period of time, inasmuch as the
Securities have not been registered under the Securities Act).

 

4.7          Additional Information

 

Each Investor acknowledges that it has been afforded the opportunity to ask
questions and receive answers concerning the Company and to obtain additional
information that it has requested to verify the accuracy of the information
contained herein. Notwithstanding the foregoing, nothing contained herein shall
operate to modify or limit in any respect the representations and warranties of
the Company or to relieve them from any obligations to each Investor for breach
thereof or the making of misleading statements or the omission of material facts
in connection with the transactions contemplated herein.

 

4.8          Legend

 

The certificates evidencing the Securities will bear a legend substantially
similar to the following:

 

THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE “ACT”), OR ANY STATE SECURITIES LAWS, MAY NOT BE
SOLD, TRANSFERRED OR OTHERWISE DISPOSED OF IN THE ABSENCE OF (I) AN EFFECTIVE
REGISTRATION STATEMENT FOR THE SECURITEIS UNDER SUCH ACT AND ANY APPLICABLE
STATE SECURITIES LAW, (II) A “NO ACTION” LETTER OF THE SECURITIES AND EXCHANGE
COMMISSION WITH RESPECT TO SUCH SALE OR OFFER, OR (III) AN OPINION OF COUNSEL
REASONABLY SATISFACTORY TO THE COMPANY THAT REGISTRATION UNDER SUCH ACT AND ANY
APPLICABLE STATE SECURITIES LAW IS NOT REQUIRED WITH RESPECT TO SUCH SALE OR
OFFER.

 

19

--------------------------------------------------------------------------------


 

In addition, for so long as the referenced Stockholders’ Agreement is in effect,
each such certificate shall also bear a legend substantially similar to the
following:

 

THE VOTING RIGHTS AND OBLIGATIONS WITH RESPECT TO, AND SALE OR OTHER DISPOSITION
OF, THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE RESTRICTED BY AND SUBJECT
TO THE PROVISIONS OF A STOCKHOLDERS’ AGREEMENT DATED AS OF FEBRUARY [•], 2005, A
COPY OF WHICH IS AVAILABLE FOR INSPECTION AT THE OFFICES OF THE COMPANY.

 


5.             COVENANTS OF THE COMPANY

 

The Company covenants and agrees with each Investor as follows:

 

5.1          Registered Securities

 

For so long as any of the Series A Stock is outstanding, and in any case for a
period of forty (40) calendar days thereafter, the Company will undertake
reasonable best efforts to cause its Common Stock to continue to be registered
under Section 12(b) or 12(g) of the Exchange Act, will timely file all reports
required to be filed with the SEC pursuant to the Exchange Act, will comply in
all material respects with its reporting and filing obligations under said act,
and will not knowingly and voluntarily take any action or file any document
(whether or not permitted by the Securities Act or the Exchange Act or the rules
thereunder) to terminate or suspend its reporting or filing obligations under
said acts, expect as permitted herein.  For so long as any of the Series A Stock
is outstanding, and in any case for a period of forty (40) calendar days
thereafter, the Company will use its reasonable best efforts to continue the
listing of trading of its Common Stock on the Nasdaq or on a national securities
exchange (as defined in the Exchange Act) and will comply in all material
respects with the Company’s reporting, filing and other obligations under the
bylaws or rules of the National Association of Securities Dealers and Nasdaq. 
Notwithstanding the foregoing, the provisions of this subsection shall not in
any way restrict the Company’s ability to negotiate and consummate the
consolidation, reorganization or merger of the Company with or into any other
corporation or corporations or a sale, conveyance or other disposition of all or
substantially all of the Company’s property or business.

 

5.2          Authorized Common Stock

 

For so long as any of the Series A Stock are outstanding, the Company shall at
all times reserve and keep available, free from preemptive rights, out of its
authorized but unissued Common Stock, for issuance upon conversion of such
Series A Stock (the “Conversion Stock”), not less than the maximum number of
shares of Conversion Stock then so issuable.

 

5.3          Rule 144

 

With a view to making available the benefits of certain rules and regulations of
the Commission that may at any time permit the sale of any restricted securities
to the public without registration, the Company agrees to:

 

20

--------------------------------------------------------------------------------


 

(a)           use its reasonable best efforts to make and keep public
information available, as those terms are understood and defined in Rule 144
under the Securities Act;

 

(b)           use its reasonable best efforts to file with the Commission in a
timely manner all reports and other documents required of the Company under the
Securities Act and the Exchange Act; and

 

(c)           so long as any Investor owns any Series A Stock, furnish to the
Investor upon request, a written statement by the Company as to its compliance
with the reporting requirements of said Rule 144 and of the Securities Act and
of the Exchange Act, a copy of the most recent annual or quarterly report of the
Company, and such other reports and documents of the Company as the Investor may
reasonably request in availing itself of any rule or regulation of the
Commission allowing the Investor to sell any such securities without
registration.

 

5.4          Use or Proceeds

 

The Company will use the proceeds from the sale of the Series A Stock for the
Requested Acquisition and general corporate purposes associated with development
of the business associated with the Requested Acquisition and not for any other
purpose including, but not limited to: (i) the repayment of any outstanding
Indebtedness of the Company or any of its Subsidiaries or (ii) redemption or
repurchase of any of its equity securities, without the written consent of the
holders of a majority of the outstanding shares of Series A Stock.  
Notwithstanding the foregoing, the Company may use the use of proceeds from the
sale of the Series A Stock to repay indebtedness under the Company’s Credit
Facility, as defined in the Disclosure Schedules, upon the occurrence and during
the continuance of any Event of Default, as defined in the Credit Facility, and
upon the occurrence of the Term Maturity Date, as defined in the Credit
Facility.

 

5.5          Form D and Blue Sky

 

The Company agrees to file a Form D with respect to the Series A Stock as
required under Regulation D and to provide a copy thereof to each Investor
promptly after such filing.  The Company, on or before the Closing Date, shall
take such action as the Company shall reasonably determine is necessary in order
to obtain an exemption for or to qualify the Series A Stock for sale to the
Investors at the Closing pursuant to this Agreement under applicable securities
or “Blue Sky” laws of the states of the United States (or to obtain an exemption
from such qualification).  The Company shall make all filings and reports
relating to the offer and sale of the Series A Stock required under applicable
securities or “Blue Sky” laws of the states of the United States following the
Closing Date.

 

5.6          Listing

 

The Company shall promptly secure the listing of all of the Registrable
Securities (as defined in the Registration Rights Agreement) upon each national
securities exchange and automated quotation system, if any, upon which shares of
Common Stock are then listed (subject to official notice of issuance) and shall
maintain, so long as any other shares of Common Stock shall be so listed, such
listing of all Registrable Securities from time to time issuable under the terms
of the Company Agreements.  The Company shall maintain the Common Stock’s

 

21

--------------------------------------------------------------------------------


 

authorization for listing on the Nasdaq National Market.  Neither the Company
nor any of its Subsidiaries shall take any action which would be reasonably
expected to result in the delisting or suspension of the Common Stock on the
Nasdaq National Market. The Company shall pay all fees and expenses in
connection with satisfying its obligations under this Section 5.6.

 

5.7          Board of Directors

 

As of the Closing, the number of directors of the Company shall be fixed by the
Board of Directors of the Company at no less than seven (7) and no more than
nine (9).

 

5.8          Insurance

 

The Company and its Subsidiaries shall maintain, with nationally reputable
insurers, insurance in such amounts, including deductible arrangements, and of
such a character as is usually maintained by reasonably prudent managers of
companies engaged in the same or similar business including, but not limited to,
directors and officers insurance and key man insurance.

 

5.9          Disclosure of the Transaction.

 

Upon the Closing, the Company shall promptly issue a press release reasonably
acceptable to Camden disclosing all material terms of the transactions
contemplated hereby.  Within four (4) Business Days following the Closing Date,
the Company shall file a Current Report on Form 8-K describing the terms of the
transactions contemplated by the Company Agreements in the form required by the
Exchange Act, and attaching the material Company Agreements (including, without
limitation, this Agreement, the Registration Rights Agreement and the
Stockholders Agreement) as exhibits to such filing (including all attachments,
the “8-K Filing”).  Subject to the foregoing, neither the Company nor any
Investor shall issue any press releases or any other public statements with
respect to the transactions contemplated hereby; provided, however, that the
Company shall be entitled, without the prior approval of any Investor, to make
any press release or other public disclosure with respect to such transactions
(i) in substantial conformity with the 8-K Filing and contemporaneously
therewith and (ii) as is required by applicable law and regulations, including
the applicable rules and regulations of the Principal Market (provided that in
the case of clause (i) Camden shall be consulted by the Company in connection
with any such press release or other public disclosure prior to its release).

 


6.             CONDITIONS PRECEDENT TO OBLIGATIONS OF THE COMPANY

 

The obligations of the Company under this Agreement are subject to the
fulfillment, at or prior to the Closing Date, of each of the following
conditions, and failure to satisfy any such condition shall excuse and discharge
all obligations of the Company to carry out the provisions of this Agreement,
unless such failure is waived in writing by the Company:

 

6.1          Representations and Warranties

 

The representations and warranties of the Investors contained in Section 4 shall
be true and correct on and as of the Closing Date with the same effect as though
such representations and warranties had been made on and as of the date of such
Closing Date, except

 

22

--------------------------------------------------------------------------------


 

for representations and warranties made as of a particular date, which shall be
true and correct as of such date.

 

6.2          Performance

 

Each Investor shall have performed, satisfied and complied with all agreements
and conditions required by this Agreement to be performed or complied with by
them on or prior to the Closing Date.

 

6.3          Legal Proceedings

 

No action or proceeding by or before any governmental authority shall have been
instituted or threatened (and not subsequently dismissed, settled or otherwise
terminated) which is reasonably expected to restrain, prohibit or invalidate the
transactions contemplated by this Agreement, other than an action or proceeding
instituted or threatened by the Company.

 

6.4          Certificate of Designations

 

The Certificate required to designate the number, preferences and rights of the
Series A Stock, as set forth in Exhibit B shall have been accepted for filing by
the Secretary of State for the State of Delaware.

 

6.5          Documents at Closing

 

All documents required to be Furnished by the each Investor to the Company
pursuant to Section 8.2 shall have been so Furnished.

 


7.             CONDITIONS PRECEDENT TO OBLIGATIONS OF THE INVESTORS

 

The obligations of each Investor under this Agreement are subject to the
fulfillment, at or prior to the Closing, of each of the following conditions,
and failure to satisfy any such condition shall excuse and discharge all
obligations of such Investor to carry out the provisions of this Agreement,
unless such failure is waived in writing by such Investor:

 

7.1          Representations and Warranties

 

The representations and warranties made by the Company in this Agreement and the
statements contained on the Schedules and Exhibits attached hereto shall be true
and complete when made, and on and as of the Closing Date as though such
representations and warranties were made on and as of such date.

 

7.2          Performance

 

The Company shall have performed, satisfied and complied with all agreements,
obligations and conditions required by this Agreement to be performed, satisfied
or complied with at or prior to the Closing Date.

 

23

--------------------------------------------------------------------------------


 

7.3          Officer’s Certificate

 

The President and Chief Executive Officer of the Company shall deliver to the
Investors at the Closing a certificate stating that the conditions specified in
Sections 7.1 and 7.2 have been fulfilled.

 

7.4          Secretary’s Certificate

 

The Company shall have delivered to such Investor a certificate, in a form
reasonably acceptable to Camden, executed by the Secretary or Assistant
Secretary of the Company and dated as of the Closing Date, as to (i) the
resolutions as adopted by the Company’s Board of Directors in a form reasonably
acceptable to Camden, (ii) the Certificate of Incorporation and (iii) the
Bylaws.

 

7.5          Legal Proceedings

 

No action or proceeding by or before any governmental authority shall have been
instituted or threatened (and not subsequently settled, dismissed or otherwise
terminated) which is reasonably expected to restrain, prohibit or invalidate the
transactions contemplated by this Agreement other than an action or proceeding
instituted or threatened by an Investor.

 

7.6          Stockholders’ Agreement

 

The Company and each Investor shall execute and deliver a Stockholders’
Agreement substantially in the form of Exhibit C.

 

7.7          Registration Rights Agreement

 

The Company and each Investor shall execute and deliver a Registration Rights
Agreement substantially in the form of Exhibit D.

 

7.8          Opinions of Counsel

 

Each Investor shall have received an opinion of Calfee, Halter & Griswold LLP,
counsel for the Company, dated as of the Closing Date, to the effect and
substantially in the form of Exhibit E.

 

7.9          Fairness Opinion

 

The Company’s Board of Directors shall have received the Financial Advisor
Opinion and shall have approved the transactions provided for herein;

 

7.10        Consents

 

The Company shall have received on or prior to the Closing Date all consents,
authorizations and approvals of governmental, and private parties which are
required to be obtained in order to consummate the transactions contemplated
hereby on or prior to the Closing Date, as indicated on the Schedule 3.8.

 

24

--------------------------------------------------------------------------------


 


7.11        CERTIFICATE OF DESIGNATIONS

 

The Certificate required to designate the number, preferences and rights of the
Series A Stock, as set forth in Exhibit B shall have been accepted for filing by
the Secretary of State for the State of Delaware.

 


7.12        MANAGEMENT RIGHTS LETTER

 

Each Investor shall have received a management rights letter signed by the
Corporation substantially in the form attached hereto as Exhibit F (the
“Management Rights Letter”)

 


7.13        DOCUMENTS AT CLOSING

 

All documents required to be Furnished by the Company to each Investor pursuant
to Section 8.1 shall have been so Furnished.

 


8.             CLOSING

 


8.1          DELIVERIES BY THE COMPANY TO THE INVESTORS AT THE CLOSING

 

At the Closing, the Company shall deliver to each Investor the following:

 

(a)           stock certificates in definitive form registered in the name of
each Investor, representing the Series A Stock being purchased by it at the
Closing pursuant hereto;

 

(b)           a certified copy of the resolutions adopted by the Board of
Directors authorizing the transactions contemplated by this Agreement;

 

(c)           an opinion of Calfee, Halter & Griswold LLP, dated as of the
Closing Date, to the effect and substantially in the form of Exhibit E, as
required by Section 7.8;

 

(d)           the officer’s certificate required by Section 7.3 and certificates
of incumbency and specimen signatures of the signatory officers of the Company;

 

(e)           the secretary’s certificate required by Section 7.4 and
certificates of incumbency and specimen signatures of the signatory officers of
the Company;

 

(f)            good standing certificates as of a date not more than five (5)
days prior to the Closing Date issued by the Secretary of State of Delaware of
the Company;

 

(g)           the Fairness Opinion required by Section 7.9;

 

(h)           certified copies of the certificate of incorporation and bylaws of
the Company;

 

(i)            the Stockholders’ Agreement required by Section 7.6;

 

(j)            the Registration Rights Agreement required by Section 7.7;

 

25

--------------------------------------------------------------------------------


 

(k)           The Management Rights Letter required by Section 7.13; and

 

(l)            such other Documents as the Investors may reasonably request.

 


8.2          DELIVERIES BY THE INVESTORS TO THE COMPANY AT THE CLOSING

 

At the Closing, the Investors shall deliver to the Company the following:

 

(a)           a wire transfer of funds or other payment of funds to an account
designated by the Company in the amount of the total aggregate Purchase Price
for all shares of Series A Stock set forth on Schedule A hereto;

 

(b)           the Stockholders’ Agreement required by Section 7.6;

 

(c)           the Registration Rights Agreement required by Section 7.7; and

 

(d)           such other Documents as the Company may reasonably request.

 


9.             SURVIVAL OF REPRESENTATIONS; INDEMNIFICATION

 


9.1          SURVIVAL OF REPRESENTATIONS

 

All representations, warranties, covenants, indemnities and other agreements
made by a party to this Agreement herein or pursuant hereto shall also be deemed
made on and as of the Closing Date as though such representations, warranties,
covenants, indemnities and other agreements were made on and as of such date,
and all such representations, warranties, covenants, indemnities contained in
the Company Agreements shall survive the Closing and any investigation, audit or
inspection at any time made by or on behalf of any party hereto.  Each Investor
shall be responsible only for its own representations, warranties, agreements
and covenants hereunder.

 


9.2          INDEMNIFICATION

 

In consideration of each Investor’s execution and delivery of the Company
Agreements and acquiring the Series A Stock thereunder and in addition to all of
the Company’s other obligations under the Company Agreements, the Company shall
defend, protect, indemnify and hold harmless each Investor and all of their
stockholders, partners, members, officers, directors, employees and direct or
indirect investors and any of the foregoing Persons’ agents or other
representatives (including, without limitation, those retained in connection
with the transactions contemplated by this Agreement) (collectively, the
“Indemnitees”) from and against any and all actions, causes of action, suits,
claims, losses, costs, penalties, fees, liabilities and damages, and expenses in
connection therewith (irrespective of whether any such Indemnitee is a party to
the action for which indemnification hereunder is sought), and including
reasonable attorneys’ fees and disbursements (the “Indemnified Liabilities”),
incurred by any Indemnitee as a result of, or arising out of, or relating to
(a) any misrepresentation or breach of any representation or warranty made by
the Company in the Company Agreements or any

 

26

--------------------------------------------------------------------------------


 

other certificate, instrument or document contemplated hereby or thereby,
(b) any breach of any covenant, agreement or obligation of the Company contained
in the Company Agreements or any other certificate, instrument or document
contemplated hereby or thereby or (c) any cause of action, suit or claim brought
or made against such Indemnitee by a third party (including for these purposes a
derivative action brought on behalf of the Company) and arising out of or
resulting from (i) the execution, delivery, performance or enforcement of the
Company Agreements or any other certificate, instrument or document contemplated
hereby or thereby, (ii) any transaction financed or to be financed in whole or
in part, directly or indirectly, with the proceeds of the issuance of the
Series A Stock, or (iii) the status of such Investor as an investor in the
Company.  To the extent that the foregoing undertaking by the Company may be
unenforceable for any reason, the Company shall make the maximum contribution to
the payment and satisfaction of each of the Indemnified Liabilities which is
permissible under applicable law.  Except as otherwise set forth herein, the
mechanics and procedures with respect to the rights and obligations under this
Section 9.2 shall be the same as those set forth in Section 6 of the
Registration Rights Agreement.  The aggregate Indemnifiable Liabilities payable
by the Company to the Indemnities pursuant to this Section 9.2 shall be limited
to the aggregate Purchase Price plus any accrued but unpaid dividends owing to
the Investors on the Series A Stock.

 


10.          MISCELLANEOUS

 

10.1        Additional Actions and Documents

 

Each of the parties hereto hereby agrees to take or cause to be taken such
further actions, to execute, deliver and file or cause to be executed, delivered
and filed such further Documents, and will obtain such consents, as may be
necessary or as may be reasonably requested by the other party hereto in order
to fully effectuate the purposes, terms and conditions of this Agreement.

 

10.2        No Brokers

 

Except as otherwise disclosed in this Agreement, each party hereto represents
and warrants to the other parties (and to each of them) that such party has not
engaged any broker, finder or agent in connection with the transactions
contemplated by this Agreement and has not incurred (and will not incur) any
unpaid liability to any broker, finder or agent for any brokerage fees, finders’
fees or commissions, with respect to the transactions contemplated by this
Agreement.  Each party agrees to indemnify, defend and hold harmless each of the
other parties from and against any and all claims asserted against such parties
for any such fees or commissions by any persons purporting to act or to have
acted for or on behalf of the indemnifying party.

 

10.3        Expenses

 

Subject to the provisions of this Section 10.3, each party hereto shall pay its
own expenses incident to this Agreement and the transactions contemplated
hereunder, including all legal and accounting fees and disbursements, except
that the Company agrees to pay at the Closing the reasonable out-of-pocket
expenses of Camden, including the fees and other charges of Hogan & Hartson
L.L.P., legal counsel to Camden, and the fees and expenses of other advisors to
Camden in and aggregate amount not to exceed $75,000.

 

27

--------------------------------------------------------------------------------


 

10.4        Assignment

 

This Agreement shall be binding upon and inure to the benefit of the parties and
their respective successors and assigns, including any purchaser of Series A
Stock.  Each Investor shall have the right to assign its rights and obligations
under this Agreement, in whole or in part, to an Affiliate or to a party
reasonably acceptable to the Company and Camden, in which event such assignee
shall be deemed to be an Investor hereunder with respect to such assigned
rights.  The Company shall not assign its rights and obligations under this
Agreement, in whole or in part, whether by operation of law or otherwise,
without the prior written consent of Camden, and any such assignment contrary to
the terms hereof shall be null and void and of no force and effect.

 

10.5        Entire Agreement; Amendment

 

This Agreement, including the Schedules and the Exhibits hereto, constitutes the
entire agreement between the parties hereto with respect to the transactions
contemplated herein, and it supersedes all prior oral or written agreements,
commitments or understandings with respect to the matters provided for herein. 
No amendment, modification or discharge of this Agreement shall be valid or
binding unless set forth in writing and duly executed and delivered by the
Company, Camden, and the holders of the Series A Stock representing a majority
of the issued and outstanding Series A Stock.

 

10.6        Waiver

 

No delay or failure on the part of any party hereto in exercising any right,
power or privilege under this Agreement or under any other Documents Furnished
in connection with or pursuant to this Agreement shall impair any such right,
power or privilege or be construed as a waiver of any default or any
acquiescence therein.  No single or partial exercise of any such right, power or
privilege shall preclude the further exercise of such right, power or privilege,
or the exercise of any other right, power or privilege.  No waiver shall be
valid against any party hereto unless made in writing and approved by Camden and
the holders of the Series A Stock representing a majority of the issued and
outstanding Series A Stock.  Any waiver effected in accordance with this
Section 10.6 shall be binding upon each holder of any securities purchased under
this Agreement at the time outstanding (including securities into which such
securities are convertible), each future holder or all such securities and the
Company.

 

10.7        Severability

 

If any part of any provision of this Agreement or any other Agreement or
document given pursuant to or in connection with this Agreement shall be invalid
or unenforceable in any respect, such part shall be ineffective to the extent of
such invalidity or unenforceability only, without in any way affecting the
remaining parts of such provision or the remaining provisions of this Agreement.

 

10.8        Governing Law; Jurisdiction; Jury Trial

 

This Agreement, the rights and obligations of the parties hereto, and any claims
or disputes relating thereto, shall be governed by and construed in accordance
with the laws of the

 

28

--------------------------------------------------------------------------------


 

State of Delaware (excluding the choice of law rules thereof).  Each party
hereby irrevocably submits to the non-exclusive jurisdiction of the state and
federal courts sitting in Wilmington, Delaware for the adjudication of any
dispute hereunder or in connection herewith or with any transaction contemplated
hereby or discussed herein, and hereby irrevocably waives, and agrees not to
assert in any suit, action or proceeding, any claim that it is not personally
subject to the jurisdiction of any such court, that such suit, action or
proceeding is brought in an inconvenient forum or that the venue of such suit,
action or proceeding is improper.  Each party hereby irrevocably waives personal
service of process and consents to process being served in any such suit, action
or proceeding by mailing a copy thereof to such party at the address for such
notices to it under this Agreement and agrees that such service shall constitute
good and sufficient service of process and notice thereof.  Nothing contained
herein shall be deemed to limit in any way any right to serve process in any
manner permitted by law.  EACH PARTY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY
HAVE, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY
DISPUTE HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF THIS AGREEMENT OR ANY
TRANSACTION CONTEMPLATED HEREBY.

 

10.9        Notices

 

All notices, demands, requests, or other communications which may be or are
required to be given, served, or sent by any party to any other party pursuant
to this Agreement shall be in writing and shall be hand delivered, sent by
overnight courier or mailed by first-class, registered or certified mail, return
receipt requested, postage prepaid, addressed as follows:

 

(i)            If to the Company:

New Horizons Worldwide, Inc.

1900 S. State College Blvd., Suite 200

Anaheim, California 92806-6135

Attention:  Thomas J. Bresnan

 

with a copy (which shall not constitute notice) to:

Calfee, Halter, & Griswold, LLP

1400 McDonald Investment Center

800 Superior Avenue

Cleveland, Ohio 44114-2688

Attention: Scott R. Wilson

 

(ii)           If to Camden:

Camden Partners Holdings, LLC

One South Street, Suite 2150

Baltimore, Maryland 21202

Attention:  David L. Warnock

 

29

--------------------------------------------------------------------------------


 

with a copy (which shall not constitute notice) to:

Hogan & Hartson L.L.P.

111 South Calvert Street. Suite 1600

Baltimore, Maryland 21202

Attention:  Thene M. Martin

 

(iii)          If to any other Investor:

 

To such Investor’s address shown on Schedule A hereto.

 

Each party may designate by notice in accordance with this Section 10.9 a new
address to which any notice, demand, request or communication may thereafter be
so given, served or sent.  Each notice, demand, request, or communication which
shall be hand delivered, sent, mailed, in the manner described above, shall be
deemed sufficiently given, served, sent, received or delivered for all purposes
at such time as it is delivered to the addressee (with the return receipt or the
delivery receipt being deemed conclusive, but not exclusive, evidence of such
delivery) or at such time as delivery is refused by the addressee upon
presentation.

 

10.10      No Strict Construction

 

The language used in this Agreement will be deemed to be the language chosen by
the parties to express their mutual intent, and no rules of strict construction
will be applied against any party.

 

10.11      Remedies

 

Each Investor and each holder of the Series A Stock shall have all rights and
remedies set forth in the Company Agreements and all rights and remedies which
such holders have been granted at any time under any other agreement or contract
and all of the rights which such holders have under any law.  Any Person having
any rights under any provision of this Agreement shall be entitled to enforce
such rights specifically (without posting a bond or other security), to recover
damages by reason of any breach of any provision of this Agreement and to
exercise all other rights granted by law.  Furthermore, the Company recognizes
that in the event that it fails to perform, observe, or discharge any or all of
its obligations under the Company Agreements, any remedy at law may prove to be
inadequate relief to the Investors.  The Company therefore agrees that the
Investors shall be entitled to seek temporary and permanent injunctive relief in
any such case without the necessity of proving actual damages and without
posting a bond or other security.

 

10.12      Independent Nature of Investors’ Obligations and Rights

 

The obligations of each Investor under any Company Agreements are several and
not joint with the obligations of any other Investor, and no Investor shall be
responsible in any way for the performance of the obligations of any other
Investor under any Company Agreement.  Nothing contained herein or in any other
Company Agreement, and no action taken by any Investor pursuant hereto or
thereto, shall be deemed to constitute the Investors as a partnership, an
association, a joint venture or any other kind of entity, or create a
presumption that the

 

30

--------------------------------------------------------------------------------


 

Investors are in any way acting in concert or as a group with respect to such
obligations or the transactions contemplated by the Company Agreement.  Each
Investor confirms that it has independently participated in the negotiation of
the transaction contemplated hereby with the advice of its own counsel and
advisors.  Each Investor shall be entitled to independently protect and enforce
its rights, including, without limitations, the rights arising out of this
Agreement or out of any other Company Agreements, and it shall not be necessary
for any other Investor to be joined as an additional party in any proceeding for
such purpose.

 

10.13      Headings

 

Section headings contained in this Agreement are inserted for convenience of
reference only, shall not be deemed to be a part of this Agreement for any
purpose, and shall not in any way define or affect the meaning, construction or
scope of any of the provisions hereof.

 

10.14      Execution in Counterparts

 

To facilitate execution, this Agreement may be executed in as many counterparts
as may be required.  It shall not be necessary that the signatures of, or on
behalf of, each party, or that the signatures of all persons required to bind
any party, appear on each counterpart; but it shall be sufficient that the
signature of, or on behalf of, each party, or that the signatures of the persons
required to bind any party, appear on one or more of the counterparts.  All
counterparts shall collectively constitute a single Agreement.  It shall not be
necessary in making proof of this Agreement to produce or account for more than
a number of counterparts containing the respective signatures of, or on behalf
of, all of the parties hereto.

 

10.15      Limitation on Benefits

 

The covenants, undertakings and agreements set forth in this Agreement shall be
solely for the benefit of, and shall be enforceable only by, the parties hereto
and their respective successors, heirs, executors, administrators, legal
representatives and permitted assigns.

 

31

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement, or
have caused this Agreement to be duly executed on their behalf, as of the day
and year first above written.

 

 

NEW HORIZONS WORLDWIDE, INC.

 

 

 

 

 

 

 

By:

  /s/Thomas J. Bresnan

 

 

 

Thomas J. Bresnan

 

 

President and Chief Executive Officer

 

 

 

 

INVESTORS:

 

 

 

 

CAMDEN PARTNERS STRATEGIC
  FUND III, L.P.

 

 

 

 

By:

Camden Partners Strategic III, LLC,

 

 

  Its General Partner

 

 

 

 

 

 

 

By:

  /s/David L. Warnock

 

 

 

David L. Warnock

 

 

Managing Member

 

 

 

 

CAMDEN PARTNERS STRATEGIC
  FUND III-A, L.P.

 

 

 

 

By:

Camden Partners Strategic III, LLC,

 

 

  Its General Partner

 

 

 

 

 

 

 

By:

  /s/David L. Warnock

 

 

 

David L. Warnock

 

 

Managing Member

 

--------------------------------------------------------------------------------


 

EXHIBIT A

TO SERIES A STOCK PURCHASE AGREEMENT

DATED AS OF FEBRUARY 7, 2005

 

DEFINITIONS

 

“Act” has the meaning specified in Section 4.8.

 

“Affiliate” means: (a) with respect to a person, any member of such person’s
family; (b) with respect to an entity, any officer, director, stockholder or
partner of or in such entity or of or in any Affiliate of such entity; and
(c) with respect to a person or entity, any person or entity which directly or
indirectly, through one or more intermediaries, Controls, is Controlled by, or
is under common Control with such person or entity.

 

“Agent” has the meaning specified in Section 3.23(b).

 

“Agreement” means this Series A Stock Purchase Agreement, including the
Disclosure Schedule and all Exhibits hereto.

 

“Assets” means assets of every kind and everything that is or may be available
for the payment of liabilities (whether inchoate, tangible or intangible),
including, without limitation, real and personal property.

 

“Board of Directors” shall mean the Board of Directors of the Company.

 

“Bylaws” has the meaning specified in Section 3.2.

 

“Camden” means Camden Partners Strategic Fund III, L.P., a Delaware limited
partnership and Camden Partners Strategic Fund III-A, L.P., a Delaware limited
partnership.

 

“Certificate” has the meaning specified in Section 2.1.

 

“Certificate of Incorporation” has the meaning specified in Section 3.2.

 

“Claims” means all demands, claims, actions or causes of action, assessments,
complaints, directives, citations, information requests issued by government
authority, legal proceedings, orders, notices of potential responsibility,
losses, damages (including, without limitation, diminution in value),
liabilities, sanctions, costs and expenses, including, without limitation,
interest, penalties and attorneys’ and experts’ fees and disbursements.

 

“Closing” has the meaning specified in Section 2.3 of this Agreement.

 

“Closing Date” has the meaning specified in Section 2.2.

 

“Code” means the Internal Revenue Code of 1986, as amended, and all Laws
promulgated pursuant thereto or in connection therewith.

 

--------------------------------------------------------------------------------


 

“Commission” means the Securities and Exchange Commission.

 

“Common Stock” means the common stock, $.01 par value per share, of the Company.

 

“Company” means New Horizons Worldwide, Inc., a Delaware corporation.

 

“Company Agreements” has the meaning set forth in Section 3.1 of this Agreement.

 

“Contractual Obligation” means, as to any Person, any agreement, undertaking,
contract, indenture, mortgage, deed of trust, credit agreement, note, evidence
of indebtedness or other instrument or restriction, written or otherwise, to
which such Person is a party or by which it or any of its property is bound.

 

“Control” means possession, directly or indirectly, of power to direct or cause
the direction of management or policies (whether through ownership of voting
securities, by Agreement or otherwise).

 

“Conversion Stock” has the meaning specified in Section 5.2.

 

“Defined Benefit Plan” means a Plan that is or was a “defined benefit plan” as
such term is defined in Section 3(35) of ERISA.

 

“Disclosure Schedule” means the disclosure schedule identified as the Disclosure
Schedule to the Agreement.

 

“Documents” means any paper or other material (including, without limitation,
computer storage media) on which is recorded (by letters, numbers or other
marks) information that may be evidentially used, including, without limitation,
legal opinions, mortgages, indentures, notes, instruments, leases, Agreements,
insurance policies, reports, studies, financial statements (including, without
limitation, the notes thereto), other written financial information, schedules,
certificates, charts, maps, plans, photographs, letters, memoranda and all
similar materials.

 

“DOL” means the United States Department of Labor.

 

“8-K Filing” has the meaning specified in Section 5.9.

 

“Encumbrance” means any mortgage, lien, pledge, encumbrance, security interest,
deed of trust, option, encroachment, reservation, order, decree, judgment,
condition, restriction, charge, Agreement, claim or equity of any kind.

 

“Environmental Claims” means all Claims pursuant to Environmental Laws,
including but not limited to, those based on, arising out of or otherwise
relating to: (i) the Remediation, presence or Release of, or exposure to,
Hazardous Materials or other environmental conditions initiated, existing or
occurring prior to the Closing Date at, on, under, above, from, or about any
Real Property or any real properties formerly owned, leased or

 

2

--------------------------------------------------------------------------------


 

operated by the Company or any of its predecessors or Affiliates; (ii) the
off-site Release, treatment, transportation, storage or disposal prior to the
Closing Date of Hazardous Materials originating from the Company’s Assets or
business; (iii) any violations of Environmental Laws by the Company or its
Subsidiaries prior to the Closing Date, including reasonable expenditures
necessary to cause the Company or its Subsidiaries to be in compliance with or
resolve violations of Environmental Laws.

 

“Environmental Laws” means any Laws (including, without limitation, the
Comprehensive Environmental Response, Compensation, and Liability Act), now or
hereafter in effect relating to the generation, production, installation, use,
storage, treatment, transportation, release, threatened release, or disposal of
Hazardous Materials, or noise control, or the protection of human health,
safety, natural resources, animal health or welfare, or the environment.

 

“Environmental Permits” means any permit, licenses, certificates and approvals
required under Environmental Laws.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and all Laws promulgated pursuant thereto or in connection therewith.

 

“ESOP” means an “employee stock option plan” as such term is defined in
Section 407(d)(6) of ERISA or Section 4975(e)(7) of the Code.

 

“Exchange Act” means the Exchange Act of 1934, as amended and all rules and
regulations promulgated pursuant thereto or in connection therewith.

 

“Exhibit” means an exhibit attached to the Agreement.

 

“Financial Advisor Opinion” means an opinion from the independent financial
advisor to the Company confirming that the consideration being paid in
connection with the transactions contemplated by this Agreement is fair from a
financial point of view to the Company.

 

“Franchise Agreements” means the franchise agreements listed in Section 3.18 of
the Disclosure Schedule.

 

“Furnished” means supplied, delivered, provided or made available in any way.

 

“GAAP” means United States generally accepted accounting principles in effect
from time to time.

 

“Governmental Entity” means the government of any nation, state, city, locality
or other political subdivision of any thereof, and any entity exercising
executive, legislative, judicial, regulatory or administrative functions of or
pertaining to government or any international regulatory body having or
asserting any jurisdiction of a Person, its business or its property.

 

“Hazardous Materials” means any wastes, substances, radiation, or materials
(whether solids, liquids or gases): (i) which are hazardous, toxic, infectious,
explosive,

 

3

--------------------------------------------------------------------------------


 

radioactive, carcinogenic, or mutagenic; (ii) which are or become defined as
“pollutants,” “contaminants,” “hazardous materials,” “hazardous wastes,”
“hazardous substances,” “toxic substances,” “radioactive materials,” “solid
wastes,” or other similar designations in, or otherwise subject to regulation
under, any Environmental Laws; (iii) the presence of which on the Real Property
cause or threaten to cause a nuisance pursuant to applicable statutory or common
law upon the Real Property or to adjacent properties; (iv) which contain without
limitation polychlorinated biphenyls (PCBs), asbestos or asbestos-containing
materials, lead-based paints, urea-formaldehyde foam insulation, or petroleum or
petroleum products (including, without limitation, crude oil or any fraction
thereof); or (v) which pose a hazard to human health, safety, natural resources,
industrial hygiene, or the environment, or an impediment to working conditions.

 

“Indemnitees” has the meaning specified in Section 9.2.

 

“Indemnified Liabilities” has the meaning specified in Section 9.2.

 

“Investor” means each of the persons listed on Schedule A hereto.

 

“Insolvent” has the meaning specified in Section 3.4.

 

“Intellectual Property” has the meaning specified in Section 3.11.

 

“Knowledge of the Company” means the knowledge of those individuals set forth on
Schedule B and it shall be deemed that such persons shall have made reasonable
inquiry of all relevant employees and consultants of the Company and any of its
Subsidiaries.

 

“Laws” means all foreign, federal, state and local statutes, laws, ordinances,
regulations, rules, resolutions, orders, determinations, writs, injunctions,
awards (including, without limitation, awards of any arbitrator), judgments and
decrees applicable to the specified persons or entities and to the businesses
and Assets thereof (including, without limitation, Laws relating to securities
registration and regulation; the sale, leasing, ownership or management of real
property; employment practices, terms and conditions, and wages and hours;
building standards, land use and zoning; safety, health and fire prevention; and
environmental protection, including Environmental Laws).

 

“Leases” has the meaning specified in Section 3.9.

 

“Material Adverse Effect” means any material adverse change in or affecting
(i) the business, properties, Assets, liabilities, operations, results of
operations, management, condition, financial or otherwise, or prospects of the
Company and its Subsidiaries, taken as a whole, or (ii) the ability of the
Company or its Subsidiaries to consummate the transactions contemplated by or to
perform its obligations under the Company Agreements other than any effect
resulting from changes in general economic conditions.

 

“Multiemployer Plan” means a “multiemployer plan” as such term is defined in
Section 3(37) of ERISA.

 

“1940 Act” has the meaning specified in Section 3.29.

 

4

--------------------------------------------------------------------------------


 

“Ordinary Course of Business” means ordinary course of business consistent with
past business practices of the Company.

 

“Other Arrangement” means a benefit program or practice providing for bonuses,
incentive compensation, deferred compensation, vacation pay, severance pay,
insurance, restricted stock, stock options, employee discounts, company cars,
tuition reimbursement or any other perquisite or benefit (including, without
limitation, any fringe benefit under Section 132 of the Code) to employees,
officers or independent contractors of the Company or any of its Subsidiaries
that is not a Plan.

 

“Pension Plan” means a Plan that is an “employee pension benefit plan” as such
term is defined in Section 3(2) of ERISA.

 

“Permitted Encumbrance” means (i) mechanics’, carriers’, workmen’s, repairmen’s
or other like Encumbrances arising or incurred in the Ordinary Course of
Business, (ii) Encumbrances arising under original purchase price conditional
sales contracts and equipment leases with third parties entered into in the
Ordinary Course of Business and under which the Company or a Subsidiary is not
in default, (iii) Encumbrances for current Taxes and utilities not yet due and
payable or which are being contested in good faith and, for which in each case
appropriate reserves have been set aside in accordance with GAAP,
(iv) imperfections of title, if any, that do not materially impair the value of
or continued use and operation of any asset to which they relate in the conduct
of the business of the Company or any Subsidiary as presently conducted, or
(v) easements, covenants, rights-of-way and other land use restrictions or
conditions of record or which would be shown by a current accurate survey of any
of the Real Property.

 

“Person” means any individual, partnership, joint venture, corporation, trust,
unincorporated organization, government or department or agency of a government.

 

“PBGC” means the Pension Benefit Guaranty Corporation or its successor.

 

“Plan” means any plan, program or arrangement, whether or not written, that is
an “employee benefit plan” as such term is defined in Section 3(3) of ERISA and
(a) which is established or maintained by the Company or any of its
Subsidiaries; (b) to which the Company or any of its Subsidiaries contributed or
is obligated to contribute or to fund or provide benefits; or (c) which provides
or promises benefits to any person who performs or who has performed services
for the Company or any of its Subsidiaries and because of those services is
(i) a participant therein or (ii) entitled to benefits thereunder.

 

“Purchase Price” has the meaning specified in Section 2.2.

 

“Qualified Plan” means a Pension Plan that satisfies, or is intended by the
Company to satisfy, the requirements for tax qualifications described in
Section 401 of the Code.

 

“Real Property” means the real property owned, operated or leased by the Company
or its Subsidiaries as of December 31, 2002, and any additional real property
owned, operated or leased since that date, and, for purposes of Section 3.16,
any real property formerly owned or operated by the Company, its Subsidiaries or
any predecessor in interest thereto.

 

5

--------------------------------------------------------------------------------


 

“Registration Rights Agreement” means the Registration Rights Agreement dated as
of the Closing Date by and among the Company and certain parties named therein.

 

“Regulatory Approvals” means any and all certificates, permits, licenses,
franchises, concessions, grants, consents, approvals, orders, registrations,
authorizations, waivers, variances or clearance from a Governmental Entity.

 

“Release” means any presence, emission, spill, seepage, leak, escape, leaching,
discharge, injection, pumping, pouring, emptying, dumping, disposal, migration,
or release of Hazardous Materials from any source into or upon the environment,
including the air, soil, improvements, surface water, groundwater, the sewer,
septic system, storm drain, publicly owned treatment works, or waste treatment,
storage, or disposal systems.

 

“Remediation” means any investigation, clean-up, removal action, remedial
action, restoration, repair, response action, corrective action, monitoring,
sampling and analysis, installation, reclamation, closure, or post-closure in
connection with the suspected, threatened or actual Release of Hazardous
Materials.

 

“SEC Reports” means all proxy statements, registration statements, reports,
schedules, forms, statements, and other documents filed or required to be filed
by the Company and any of its Subsidiaries with the Commission pursuant to the
Securities Act or the Exchange Act since January 1, 2001.

 

“Section” means a Section (or a subsection) of the Agreement.

 

“Securities” has the meaning specified in Section 3.23.

 

“Securities Act” means the Securities Act of 1933, as amended, and all rules and
regulations promulgated pursuant thereto or in connection therewith.

 

“Series A Stock” has the meaning set forth in Section 2.1 of this Agreement.

 

“Significant Subsidiary” has the meaning set forth in Section 1-02 of Regulation
S-X, promulgated by the Commission under the Exchange Act.

 

“Stockholders’ Agreement” means the Stockholders’ Agreement dated as of the
Closing Date by and among the Company and certain parties named therein.

 

“Subsidiary” has the meaning set forth in Section 3.2 of this Agreement.

 

“Tax Return” means any return, report, statement, schedule, notice, form or
other document or information filed with or submitted to any government
authority in connection with the determination, assessment, collection, or
payment of any Taxes.

 

“Taxes” means all federal, state, local and foreign taxes (including, without
limitation, income, profit, franchise, sales, use, real property, personal
property, ad valorem, excise, employment, social security and wage withholding
taxes) and installments of estimated taxes, assessments, deficiencies, levies,
imports, duties, withholdings, or other similar charges of

 

6

--------------------------------------------------------------------------------


 

every kind, character or description imposed by any governmental or
quasi-governmental authorities, and any interest, penalties or additions to tax
imposed thereon or in connection therewith.

 

“Third Party Intellectual Property Rights” has the meaning specified in
Section 3.11(b).

 

“Welfare Plan” means a Plan that is an “employee welfare benefit plan” as such
term is defined in Section 3(1) of ERISA

 

7

--------------------------------------------------------------------------------